Case: 20-30586     Document: 00515867323         Page: 1     Date Filed: 05/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 18, 2021
                                  No. 20-30586                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Nobryan McGee,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:12-CR-292-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Nobryan McGee’s 2013 sentence for failing to register pursuant to the
   Sex Offender Registration and Notification Act included a lifetime term of
   supervised release. His supervised release now having been revoked, he




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30586      Document: 00515867323           Page: 2    Date Filed: 05/18/2021




                                     No. 20-30586


   contends that the 24-month revocation sentence, which exceeds the
   guidelines range of five to 11 months, is substantively unreasonable.
          We review McGee’s revocation sentence to determine whether it is
   “plainly unreasonable.” United States v. Miller, 634 F.3d 841, 843 (5th
   Cir. 2011). We review the substantive reasonableness of the sentence for an
   abuse of discretion, examining the totality of the circumstances. United
   States v. Fuentes, 906 F.3d 322, 325 (5th Cir. 2018). “A revocation sentence
   is substantively unreasonable if it (1) does not account for a factor that should
   have received significant weight, (2) gives significant weight to an irrelevant
   or improper factor, or (3) represents a clear error of judgment in balancing
   the sentencing factors.” United States v. Badgett, 957 F.3d 536, 541 (5th Cir.)
   (internal quotation marks and citation omitted), cert. denied, 141 S. Ct. 827
   (2020). “If a sentence is unreasonable, then we consider whether the error
   was obvious under existing law.” Miller, 634 F.3d at 843.
           In addition to the applicable guidelines range, the district court based
   the sentence, either explicitly or implicitly, upon several other 18 U.S.C.
   § 3553(a) factors, including McGee’s history and characteristics as a sex
   offender, the need to deter him from future violations, and the need to
   protect the public from his further crimes. See § 3553(a)(1), (2)(B)-(C), and
   (4)(B). McGee’s argument that the district court should have afforded the
   guidelines range more weight amounts to nothing more than a disagreement
   with the district court’s balancing of the applicable § 3553(a) factors, which
   we will not reweigh. See United States v. Warren, 720 F.3d 321, 332 (5th
   Cir. 2013). Nor does the extent of the upward variance constitute an abuse
   of discretion. See, e.g., United States v. Kippers, 685 F.3d 491, 500-01 (5th
   Cir. 2012). McGee fails to show that his revocation sentence is plainly
   unreasonable. See Miller, 634 F.3d at 843.
          AFFIRMED.




                                          2